Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 11/09/21.  Claims 80-87, and 94-101 are pending and considered on the merits.
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 102 rejections are withdrawn:
Claim(s) 80-87 as being anticipated by Newell et al. (US3867255, issued 1975) in light of support by both Grytsay et al. (Ukrainskii Biokhimicheskii Zhurnal · October 2013) and Anschau, (Nutrient Delivery: Nanotechnology in the Agri-Food Industry, 2017).
The following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 80-88 as being unpatentable over Newell et al. (US3867255, issued 1975) in light of support by both Grytsay et al. (Ukrainskii Biokhimicheskii Zhurnal · October 2013) and Anschau, (Nutrient Delivery: Nanotechnology in the Agri-Food Industry, 2017) and in view of Fencl et al. (US4007088, issued 1977).
Claims 80-93 as being unpatentable over Newell et al. (US3867255, issued 1975) in light of support by both Grytsay et al. (Ukrainskii Biokhimicheskii Zhurnal · October 2013) and Anschau, (Nutrient Delivery: Nanotechnology in the Agri-Food Industry, 2017) and in view of Herrema et al. (WO2007/024255)
2 and CO into an environment comprising Knallgas (i.e. oxyhydrogen) and the bacteria utilize this oxyhydrogen as an energy source necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 80-87 and 94-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11203738 (Application 16/716398). Although the claims at issue are not identical, they are not patentably distinct from each other because the method discloses in the current claims produces a product that is very similar to ‘398.  In particular the product produced by the current claims is a microbial protein with a Protein Equivalence Ratio of greater than 1 and has had its nucleic acid content reduced by a nuclease.  
US’738 produces their meat substitute using the following steps (see Claim 1):
Cupriavidus necator DSM 531 or DSM 541 (see claims 8-10); 
b) growing the Cupriavidus using the molecules introduce in step a) as an energy source;
c) processing the Cupriavidus by i) freeing the organic molecules from the microorganism by cell lysis and ii) treating these organic molecules to produce a protein isolate (’738, claims 4); and  by 
d) treating the protein isolate with an exogenous nuclease to reduce the nucleic acid content to less than 9% (’738, claim 2 and 6) to a protein equivalence ratio of greater than 1 (’738, claim 5) . 
This food product can be formulated into a meat product, meat substitute product, or a vegan food product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699